Citation Nr: 0309441	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  01-06 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
repair of right ankle fracture with degenerative changes, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
pseudofolliculitis barbae.

3.  Entitlement to service connection for chronic respiratory 
disease, bilateral hearing loss, depression, scar of the 
right shoulder, insomnia disorder, and bilateral visual 
disturbances.


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel




INTRODUCTION

The veteran served on active duty from January 1974 to June 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.


REMAND

This matter was initially before the Board in April 2002, at 
which time, the Board undertook additional development with 
respect to the issues on appeal pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2).  On subsequent review by the Board 
in January 2003, it was determined that further development 
was warranted.  However, during the interim period, the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2) is invalid.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).

The RO has not had an opportunity to review the additional 
evidence obtained by the Board in conjunction with this 
claim.  Further, the Board notes that there has been a change 
in the schedular criteria for rating skin disorders during 
the pendency of this appeal.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
of the VA to do otherwise and the Secretary does so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Thus, the veteran's 
skin disorder must be evaluated under both the old and new 
rating criteria to determine which version is most favorable 
to the veteran. 

Accordingly, the case is REMANDED to the RO for the following 
action: 

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of any health care providers, who 
have treated him for the disabilities which 
are the subject of this appeal, and specify 
the approximate dates of treatment, if 
possible.  Then, after necessary 
authorization is obtained from the veteran, 
the RO should obtain copies of any treatment 
reports, not already of record, to include 
treatment records from Drs. Futch and 
Griffin.  
  
2.  The veteran should be afforded an 
examination by an orthopedist to determine 
the current nature and severity of his 
service-connected right ankle disability and 
the etiology of the scar on the right 
shoulder.  Request the examiner to obtain a 
clinical history concerning the right 
shoulder scar.  The examination report should 
contain a full description of the veteran's 
symptoms, clinical findings, and associated 
functional impairment.  All pertinent tests 
and studies, to include x-rays, should be 
performed.  The examination should include 
evaluations for limitation of motion.  The 
examiner should be requested to note the 
normal range of motion of the right ankle. 
Additionally, the examiner should be 
requested to determine whether the involved 
joint exhibits weakened movement, excess 
fatigability, or incoordination attributable 
to the service-connected disability, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or favorable 
or unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also be 
asked to express an opinion as to the degree 
to which pain could significantly limit 
functional ability during flare-ups or when 
the right ankle is used repeatedly over a 
period of time.  The claims folder must be 
made available to the examiner for review 
before the examination.

3.  The RO should then readjudicate the 
issues on appeal to include a review of the 
evidence submitted since the statement of the 
case and the revised rating criteria for skin 
disorders.  In the event that any action 
taken remains adverse to the veteran, he 
should be provided with a supplemental 
statement of the case, which includes the 
revised rating criteria for skin disorders, 
and an opportunity to respond.  Thereafter, 
subject to current appellate procedures, the 
case should again be returned to the Board 
for further appellate consideration. 

No action is required of the appellant until he is so 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




